Citation Nr: 1243221	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in July 2008 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In March 2010 the Veteran was told that identified service treatment records had not been obtained, as the custodian of the records had advised that they could not be provided.  He was given additional time to furnish any medical or lay evidence supportive of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, available service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA examination of the Veteran's back was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Service Connection for Low Back Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

In September 1972, the Veteran presented with complaints of a stiff neck and occasional spasms in his back precipitated by sudden movement in his neck.  Examination revealed some tenderness of the left upper trapezius muscle with good range of motion of the neck and back.  Valium, heat, and massage were advised.  There is no indication of subsequent complaints or treatment relating to the Veteran's low back.

A private medical record dated in June 1992 indicates an assessment of spondylolisthesis at L3-4 with spondylolysis at the same level.  The provider noted that he had participated in the Veteran's treatment following an industrial injury in 1979.  He noted that there was a disc herniation that nearly required surgery, but that improvement followed.  He indicated that in 1991 the Veteran experienced another industrial accident; he noted that in March 1992 he had recorded spondylolysis and some spondylolisthesis, radiographic findings which had not been noted before.  

A January 1993 X-ray report indicates that old compression fractures were seen in the lower thoracic spine, with a resulting kyphosis.

In an April 2008 statement, the Veteran related that he had been punished by his sergeant by having to hold his heavy security locker straight in front of him and march two times around the barracks.  He indicated that the next day he requested to be seen at the infirmary because he was experiencing back spasms; he related that he was denied medical treatment.  He stated that he continued to experience problems, and that he had been seeing a chiropractor every two weeks for the previous five years.  

An April 2008 statement by the Veteran's wife notes that she met the Veteran in 1973, and that he told her of the incident during basic training.  She indicated that the position the Veteran was required to assume was not ergonomically correct and that it was a "known fact" that it could cause back injuries and strain on the back muscles.  

In his June 2008 claim the Veteran stated that his low back disability had its onset in June 1970, during basic training at Lackland Air Force Base.  

An August 2009 statement by the Veteran's wife noted that she was a registered nurse and had been a nursing supervisor for 32 years.  

An October 2009 statement by T.B., DC, indicates that her practice had treated the Veteran since 2003.  She noted that he sought treatment for a 40 year history of back pain.  She reiterated the in-service incident, and indicated that the distinct trauma had caused spondylolisthesis of the L3 vertebra relative to L4.  She stated that those conditions had caused significant osteoarthritic degenerative changes in his lumbar disc spaces.  She listed numerous diagnoses, and stated that they were all consistent with the original trauma 40 years previously.  

In a February 2010 statement, a former service colleague described the incident during which the Veteran was made to march with his security locker held in front of him.  He noted that following the incident, the Veteran appeared to be in severe pain.  

In February 2011, a private physical therapist stated that the Veteran had received multiple treatments at his physical therapy office for his back on and off over the many years that he had been working there, from 1974 until approximately 2000.  He indicated that he had no records to depend upon for accuracy as his office retained records for only seven years.  

In a July 2012 statement, C.H., DC indicated that she had been treating the Veteran since March 2010.  She reiterated the incident during basic training, and noted the Veteran's report that he began to have low back problems immediately.  She noted that the activity ordered by the sergeant placed an unnatural load on the Veteran's vertebral bodies, ligaments, and discs and that he underwent immediate injury and trauma to the low back.  She stated that during such traumatic events, the muscles and ligaments supporting the spine become overstretched or torn and the adjacent discs begin to bulge, tear, or rupture.  She noted that some type of physical treatment was imperative immediately to prevent early degeneration and other accompanying long term chronic problems.  

On VA examination in July 2012, the Veteran's history was reviewed.  The Veteran described the incident in service and stated that he had severe back pain at that time.  The examiner acknowledged the 1972 entry in the service treatment records regarding neck stiffness.  He also noted private medical records indicating two post-service back injuries.  Following examination and interview of the Veteran, the examiner opined that the low back disability was less likely than not incurred in or caused by the claimed in service injury.  He reasoned that there were no notes available regarding the episode but did acknowledge the September 1972 entry referring to neck stiffness.  He pointed out that at that time, range of motion of the back was good and that there were no ongoing issues regarding that complaint.  He indicated that there was no medical notation in the service records that would indicate any injury or evaluation for low back pain, and nothing in the claims file to indicate that the Veteran had any evaluation or treatment for a low back condition during the years following separation from service.  He pointed to the Veteran's post-service work injuries and concluded that the current back condition appeared to be a continuation of the work related injuries.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a low back disability.  While the Veteran reported back spasms in September 1972 at the time that he sought treatment for a stiff neck.  While objective findings of tenderness of the trapezius was noted, the treatment record contains no specific diagnosis, complaint, or abnormal finding pertaining to the Veteran's low back.  On the contrary, at that time range of motion of the back was observed to be "good".  

The earliest evidence showing any post-service treatment for any complaint dates to 1979, when the Veteran was treated following an injury in his workplace.  A private physician has indicated that testing at that time revealed a herniated disc.  

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's low back, it does not contain reliable evidence which relates a low back disability to any injury or disease in service.  The Board finds that the lack of findings of a chronic low back disability during service and for years following separation is more probative and credible than the Veteran's more recent statements.  Furthermore, to the extent that the Veteran has asserted that his claimed low back disability is related to injury in service, the Board notes that such assertions are beyond his competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his back during and since service.  However, such complaints are not reflected in the available service treatment records; rather, when he was seen in September 1972, his complaints referred to his neck, and physical examination revealed good range of  motion of the back.  Moreover, the Board observes that the first postservice treatment record in June 1992, while referencing the Veteran's past history of occupational injuries makes no reference to any in-service injury of reports of back symptomatology since service.  One would expect that, if the Veteran did have a history of back problems dating to the 1970s, such history would be reflected in this treatment record. 

While the Board has considered the statements of the Veteran's wife, it notes that she did not meet the Veteran until after he had completed basic training, and so had no contemporaneous knowledge of whether the incident described by the Veteran caused immediate injury or symptoms.  Therefore, her observations regarding the claimed low back disability cannot be used to determine the onset of the claimed disability.  

The Board has also considered the statement of a former service colleague who witnessed the incident with the security locker; however, he merely stated that the Veteran appeared to be in pain at that time, but does not describe whether symptoms persisted.  Moreover, the objective record conflicts with the Veteran's statements and there is an absence of contemporaneous medical evidence which weighs against his assertion of continuity.  In essence, the more credible and contemporaneous record demonstrates a remote, post-service onset of the Veteran's low back complaints, and does not support a finding that they are related to any disease or injury in service.

The Board acknowledges that two of the Veteran's treating chiropractors have suggested that there is a relationship between the Veteran's current low back disability and the incident he describes in service.  Dr. B. concluded that the in-service incident had caused distinct trauma resulting in spondylolisthesis.  However, her statement fails to account for the June 1992 record in which the provider, a physician noted that spondylolysis and spondylolisthesis had not been noted prior to 1992.  Dr. H. indicated that the Veteran had immediate injury as the result of the in-service incident, and that such traumatic events caused overstretching of the muscles and ligaments supporting the spine, and that the adjacent discs begin to bulge, tear, or rupture.  Her statement does not account for the lack of evidence of any low back complaints or findings in the Veteran's service treatment records, or the 1972 record showing neck complaints and normal range of motion of the back.  She also failed to reconcile her conclusions with the fact that the first evidence of any complaint referable to the Veteran's low back dates to 1979, following a work related incident.

The Board also acknowledges that a private physical therapist has stated that he recalled his practice treating the Veteran.  However, he stated that while he had been employed by that practice since 1974, he indicated that he had no records to depend upon for accuracy, and did not specify when the Veteran first received treatment.  Thus, his statement cannot be used to establish onset of the Veteran's claimed low back disability.  

On the other hand, the July 2012 VA examiner concluded that the Veteran's low back disability was less likely than not related to service.  In rendering his opinion, he acknowledged the 1972 service treatment record entry referring to neck stiffness, and pointed out that examination at that time revealed good range of motion of the back.  He pointed to the Veteran's post-service work injuries and concluded that the low back condition appeared to be a continuation of those injuries.  In essence, he provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than those of the private chiropractors or the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012). 

	 
ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran also seeks service connection for a left knee disability.  He maintains that while he was on leave in 1972, he fell and injured his knee.  He states that he was treated at an Air Force Base hospital close to his home and that his leave was extended to allow him to recuperate.  Unfortunately, records pertaining to the treatment described by the Veteran are unavailable.  However, he has submitted various lay statements, to include from a friend who witnessed his fall and took him to the hospital, and from his mother, who recalled the injury and the subsequent period of recovery.  

The July 2012 VA examiner concluded that the claimed left knee disability is not related to service and based that opinion on a lack of notation in the service records.  The Board observes that in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, there are competent statements from various individuals recalling the incident claimed by the Veteran.  The claims file should be returned to the VA examiner for consideration of these lay statements, and for an addendum to his July 2012 opinion.

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the July 2012 VA examination.  The examiner should be asked to review the claims file, to include the lay statements by the Veteran and others.  The examiner is to consider the Veteran's reports of falling during service credible.  

Following review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left knee disability is related to any disease or injury in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer the requested opinion, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

If the previous examiner is unavailable, the claims file should be forwarded to a similarly qualified physician for review and comment.  If the examiner determines that an additional examination is necessary to address the above questions, such examination should be scheduled.  

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3. Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


